Exhibit 10.4

 

 

 

 

 

 

Cars.com Inc.

Omnibus Incentive Compensation Plan



--------------------------------------------------------------------------------

Contents

 

Introduction

     1  

Article 1.

  

Establishment, Objectives, Duration and Service Credit

     1  

Article 2.

  

Definitions

     2  

Article 3.

  

Administration

     7  

Article 4.

  

Shares Subject to the Plan and Maximum Awards; Adjusted and Substituted Awards

     7  

Article 5.

  

Eligibility and Participation

     10  

Article 6.

  

Stock Options

     11  

Article 7.

  

Stock Appreciation Rights

     12  

Article 8.

  

Restricted Stock/Stock Awards

     14  

Article 9.

  

Restricted Stock Units, Performance Units, Performance Shares, and Cash-Based
Awards

     15  

Article 10.

  

Performance Measures

     16  

Article 11.

  

Beneficiary Designation

     18  

Article 12.

  

Deferrals

     19  

Article 13.

  

Rights of Employees/Directors

     19  

Article 14.

  

Termination of Employment/Directorship

     19  

Article 15.

  

Change in Control

     19  

Article 16.

  

Amendment, Modification, Termination and Tax Compliance

     23  

Article 17.

  

Withholding

     24  

Article 18.

  

Successors

     25  

Article 19.

  

General Provisions

     25  

 

i



--------------------------------------------------------------------------------

Cars.com Inc.

Omnibus Incentive Compensation Plan

Introduction

In 2017, TEGNA Inc. (the “Predecessor Company”) separated its digital automotive
marketplace business from its media and other digital businesses. The separation
occurred when TEGNA Inc. contributed its digital automotive marketplace
businesses to a newly formed subsidiary, Cars.com Inc. (the “Company”), and
distributed the stock of Cars.com Inc. to its shareholders (the “Spin-off”).

Awards under this Plan include awards granted to employees and directors of the
Predecessor Company or its Affiliates under the Predecessor Company’s 2001
Omnibus Incentive Compensation Plan (Amended and Restated as of May 4, 2010), as
amended, that have been converted in connection with the Spin-off to awards
under this Plan (the “Adjusted Awards”). The terms of such conversion are
generally specified in that certain Employee Matters Agreement by and between
the Company and Predecessor Company dated May 31, 2017 (the “Employee Matters
Agreement”). Notwithstanding any other provision of this Plan or the Predecessor
Plan (as defined below), no Participant shall be entitled to duplicate benefits
under both such Plans with respect to the same period of service or
compensation.

 

Article 1. Establishment, Objectives, Duration and Service Credit

1.1 Establishment of the Plan. The Company, a Delaware corporation, hereby
adopts this Cars.com Omnibus Incentive Compensation Plan (hereinafter referred
to as the “Plan”), as set forth in this document. The Plan permits the grant of
Nonqualified Stock Options, Incentive Stock Options, Stock Appreciation Rights,
Restricted Stock, Stock Awards, Restricted Stock Units, Performance Shares,
Performance Units, and Cash-Based Awards. The Plan shall become effective as of
May 31, 2017 (the “Effective Date”) and shall remain in effect as provided in
Section 1.3 hereof.

1.2 Objectives of the Plan. The objectives of the Plan are to optimize the
profitability and growth of the Company through annual and long-term incentives
that are consistent with the Company’s goals and that link the personal
interests of Participants to those of the Company’s stockholders, to provide
Participants with an incentive for excellence in individual performance, and to
promote teamwork among Participants. The Plan is further intended to provide
flexibility to the Company and its Affiliates in their ability to motivate,
attract, and retain the services of Participants who make significant
contributions to the Company’s success and to allow Participants to share in
that success.

1.3 Duration of the Plan. The Plan shall commence on the Effective Date and
shall remain in effect, subject to the right of the Committee to amend or
terminate the Plan at any time pursuant to Article 16 hereof, until all Shares
subject to it shall have been purchased or acquired according to the Plan’s
provisions. However, in no event may an Award be granted under the Plan on or
after the tenth (10th) anniversary of the Effective Date.



--------------------------------------------------------------------------------

1.4 Service Credit. For each Employee who is employed immediately following the
date of the Spin-off by the Company or an Affiliate of the Company and each
“Former SpinCo Group Employee” (as defined in the Employee Matters Agreement),
service shall be recognized with the Predecessor Company, Gannett Co., Inc. or
any of their subsidiaries or predecessor entities at or before the Effective
Date, to the same extent that such service was recognized by the Predecessor
Company under the Predecessor Plan prior to the date of the Spin-off as if such
service had been performed for the Company for purposes of eligibility, vesting
and determination of level of benefits under this Plan.

 

Article 2. Definitions

Whenever used in the Plan, the following terms shall have the meanings set forth
below, and when the meaning is intended, the initial letter of the word shall be
capitalized:

2.1 “Affiliate” shall have the meaning ascribed to such term in Rule 12b-2 of
the General Rules and Regulations of the Exchange Act.

2.2 “Adjusted Award” means Awards granted under the Predecessor Plan that are
converted into Awards in respect of Shares pursuant to the Employee Matters
Agreement.

2.3 “Award” means, individually or collectively, a grant under this Plan of
Nonqualified Stock Options, Incentive Stock Options, Stock Appreciation Rights,
Restricted Stock, Stock Awards, Restricted Stock Units, Performance Shares,
Performance Units, or Cash-Based Awards, and including Adjusted Awards and
Substitute Awards.

2.4 “Award Agreement” means a written or electronic agreement entered into by
the Company and each Participant or a written or electronic statement issued by
the Company to a Participant, which in either case sets forth the terms and
provisions applicable to Awards granted under this Plan.

2.5 “Beneficial Owner” or “Beneficial Ownership” shall have the meaning ascribed
to such term in Rule 13d-3 of the General Rules and Regulations under the
Exchange Act.

2.6 “Board” or “Board of Directors” means the Board of Directors of the Company.

2.7 “Cash-Based Award” means an Award granted to a Participant whose value is
denominated in cash as described in Article 9 hereof and including for service
as a Director, cash-based amounts (including, without limitation, retainers)
granted under the Plan.

2.8 “Change in Control” means the first to occur of the following:

(a) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either (i) the then-outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (ii) the combined voting
power of the then-outstanding voting securities of the

 

2



--------------------------------------------------------------------------------

Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided, however, that, for purposes
of this Section, the following acquisitions shall not constitute a Change in
Control: (A) any acquisition directly from the Company, (B) any acquisition by
the Company, (C) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or one of its Affiliates, or (D) any
acquisition pursuant to a transaction that complies with (c)(i), (c)(ii) and
(c)(iii) below;

(b) individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election or nomination for election by the Company’s
stockholders was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board;

(c) consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case, unless, following such Business Combination, (i) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
or entity resulting from such Business Combination (including, without
limitation, a corporation or entity that, as a result of such transaction, owns
the Company or all or substantially all of the Company’s assets either directly
or through one or more subsidiaries) in substantially the same proportions as
their ownership immediately prior to such Business Combination of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities,
as the case may be, (ii) no Person (excluding any employee benefit plan (or
related trust) of the Company or any corporation or entity resulting from such
Business Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then-outstanding shares of common stock of the corporation or
entity resulting from such Business Combination or the combined voting power of
the then-outstanding voting securities of such corporation or entity, except to
the extent that such ownership existed prior to the Business Combination, and
(iii) at least a majority of the members of the board of directors of the
corporation or entity resulting from such Business Combination were members of
the Incumbent Board at the time of the execution of the initial agreement or of
the action of the Board providing for such Business Combination; or

 

3



--------------------------------------------------------------------------------

(d) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

Notwithstanding the foregoing, in no event will the Spin-off be treated as a
Change in Control. The Committee may specify that the definition of Change in
Control shall also require the event to constitute an event that is a change in
ownership or effective control of the Company or a change in the ownership of a
substantial portion of the assets of the Company within the meaning of Section
409A.

2.9 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

2.10 “Committee” means any committee appointed by the Board to administer Awards
to Employees or Directors, as specified in Article 3 hereof.

2.11 “Company” means Cars.com Inc., a Delaware corporation and any successor
thereto as provided in Article 18 hereof.

2.12 “Covered Employee” means a Participant who is one of the group of “covered
employees,” as defined in the regulations promulgated under Code Section 162(m),
or any successor statute, or a Participant who is designated by the Committee to
be treated as a “covered employee”.

2.13 “Director” means any individual who is a member of the Board of Directors
of the Company; provided, however, that any Director who is employed by the
Company shall be considered an Employee under the Plan.

2.14 “Disability” shall have the meaning ascribed to such term in the Award
Agreement. If no such definition is provided in the Award Agreement,
“Disability” shall mean a medically determinable physical or mental impairment
which can be expected to result in death or has lasted or can be expected to
last for a continuous period of not less than six months if such disabling
condition renders the person unable to perform the material and substantial
duties of his or her occupation. With respect to Section 409A Awards that become
payable upon a disability, such disability must also qualify as a disability
within the meaning of Treasury Regulation 1.409A-3(i)(4).

2.15 “Effective Date” shall have the meaning ascribed to such term in
Section 1.1 hereof.

2.16 “Employee” means any employee of the Company or its Subsidiaries or
Affiliates.

2.17 “Employee Matters Agreement” means the Employee Matters Agreement by and
between the Company and Predecessor Company dated May 31, 2017.

2.18 “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor act thereto.

 

4



--------------------------------------------------------------------------------

2.19 “Fair Market Value” as of any date and in respect of any Share means the
then most recent closing price of a Share, provided that, if Shares shall not
have been traded on the New York Stock Exchange for more than 10 days
immediately preceding such date or if deemed appropriate by the Committee for
any other reason, the fair market value of Shares shall be as determined by the
Committee in such other manner as it may deem appropriate, provided that such
valuation is consistent with the requirements of Section 409A. In no event shall
the fair market value of any Share be less than its par value.

2.20 “Freestanding SAR” means an SAR that is granted independently of any
Options, as described in Article 7 hereof.

2.21 “Incentive Stock Option” or “ISO” means an option to purchase Shares
granted under Article 6 hereof and that is designated as an Incentive Stock
Option and that is intended to meet the requirements of Code Section 422. To the
extent that an option is granted that is intended to meet the requirements of
Code Section 422, but fails to meet such requirements, the option will be
treated as a NQSO.

2.22 “Insider” shall mean an individual who is, on the relevant date, an
executive officer, director or ten percent (10%) beneficial owner of any class
of the Company’s equity securities that is registered pursuant to Section 12 of
the Exchange Act, all as defined under Section 16 of the Exchange Act.

2.23 “Nonqualified Stock Option” or “NQSO” means an option to purchase Shares
granted under Article 6 hereof and that is not intended to be treated as an
Incentive Stock Option, or that otherwise does not meet such requirements.

2.24 “Option” means an Incentive Stock Option or a Nonqualified Stock Option, as
described in Article 6 hereof.

2.25 “Option Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option.

2.26 “Participant” means an Employee or Director who has been selected to
receive an Award or who has outstanding an Award granted under the Plan.

2.27 “Performance-Based Exception” means the performance-based exception from
the tax deductibility limitations of Code Section 162(m).

2.28 “Performance Share” means an Award granted to a Participant whose value is
denominated in Shares and is earned by satisfaction of specified performance
goals and such other terms and conditions that the Committee may specify, as
described in Article 9 hereof.

2.29 “Performance Unit” means an Award granted to a Participant whose value is
specified by the Committee and is earned by satisfaction of specified
performance goals and such other terms and conditions that the Committee may
specify, as described in Article 9 hereof.

 

5



--------------------------------------------------------------------------------

2.30 “Period of Restriction” means the period during which the transfer of
Shares of Restricted Stock is not permitted (e.g., based on the passage of time,
the achievement of performance goals, or upon the occurrence of other events as
determined by the Committee, at its discretion), and the Shares are subject to a
substantial risk of forfeiture, pursuant to the Restricted Stock Award
Agreement, as provided in Article 8 hereof.

2.31 “Person” shall have the meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act and used in Sections 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d) thereof.

2.32 “Predecessor Company” means TEGNA Inc.

2.33 “Predecessor Plan” means the TEGNA Inc. 2001 Omnibus Incentive Compensation
Plan (Amended and Restated as of May 4, 2010), as amended, as maintained by the
Predecessor Company prior to the Effective Date of this Plan.

2.34 “Restricted Stock” means an Award granted to a Participant pursuant to
Article 8 hereof.

2.35 “Restricted Stock Units” means an Award granted to a Participant whose
value is denominated in Shares and is earned by satisfaction of specified
service requirements and such other terms and conditions that the Committee may
specify, as described in Article 9 hereof.

2.36 “Retirement” means a termination of employment after attaining age 55 and
completing 5 years of service, attaining age 65 or such other definition set
forth in an Award Agreement.

2.37 “Section 409A” means Code Section 409A and the regulations and other
guidance issued thereunder.

2.38 “Section 409A Award” means an Award that is subject to the requirements of
Section 409A.

2.39 “Shares” means the Company’s common stock, par value $0.01 per share.

2.40 “Stock Appreciation Right” or “SAR” means an Award, granted alone or in
connection with a related Option, designated as an SAR, pursuant to the terms of
Article 7 hereof.

2.41 “Stock Award” means an Award of Shares granted to a Participant pursuant to
Section 8.7 hereof.

2.42 “Subsidiary” means any corporation, partnership, limited liability company,
joint venture, or other entity in which the Company directly or indirectly has a
majority voting interest.

 

6



--------------------------------------------------------------------------------

2.43 “Substitute Awards” means Awards granted upon assumption of, or in
substitution for, outstanding awards previously granted by a company or other
entity (i) all or a portion of the assets or equity of which is acquired by the
Company or (ii) with which the Company merges or otherwise combines.

2.44 “Tandem SAR” means an SAR that is granted in connection with a related
Option pursuant to Article 7 hereof, the exercise of which shall require
forfeiture of the right to purchase a Share under the related Option (and when a
Share is purchased under the Option, the Tandem SAR shall similarly be
canceled).

 

Article 3. Administration

3.1 General. Subject to the terms and conditions of the Plan, the Plan shall be
administered by the Committee. The members of the Committee shall be appointed
from time to time by, and shall serve at the discretion of, the Board of
Directors. The Committee shall have the authority to delegate administrative
duties to officers of the Company.

3.2 Authority of the Committee. Except as limited by law or by the Certificate
of Incorporation or Bylaws of the Company, and subject to the provisions herein
(including, with respect to Section 409A Awards, the requirements of Section
409A), the Committee shall have full power to select Employees and Directors who
shall participate in the Plan; determine the sizes and types of Awards;
determine the terms and conditions of Awards in a manner consistent with the
Plan; construe and interpret the Plan and any agreement or instrument entered
into under the Plan; establish, amend, or waive rules and regulations for the
Plan’s administration; and amend the terms and conditions of any outstanding
Award as provided in the Plan. Further, the Committee shall make all other
determinations that it deems necessary or advisable for the administration of
the Plan. As permitted by law and the terms of the Plan, the Committee may
delegate its authority herein. No member of the Committee shall be liable for
any action taken or decision made in good faith relating to the Plan or any
Award granted hereunder.

3.3 Decisions Binding. All determinations and decisions made by the Committee
pursuant to the provisions of the Plan and all related orders and resolutions of
the Committee shall be final, conclusive, and binding on all persons, including
the Company, its stockholders, Directors, Employees, Participants, and their
estates and beneficiaries, unless changed by the Board.

 

Article 4. Shares Subject to the Plan and Maximum Awards; Adjusted and
Substituted Awards

4.1 Number of Shares Available for Grants; Share Counting and Reacquired Shares.
Subject to Sections 4.2 and 4.4, the number of Shares reserved for issuance to
Participants under this Plan is 18,000,000. Shares issued under the Plan may be
authorized but unissued shares or treasury shares.

For purposes of counting the number of Shares available for Awards under the
Plan, the full number of shares of the Company’s common stock covered by
Freestanding SARs shall be counted against the number of Shares available for
Awards (i.e., not the net Shares

 

7



--------------------------------------------------------------------------------

issued in satisfaction of a Freestanding SAR Award); provided, however, that
Freestanding SARs that may be settled in cash only shall not be so counted.
Additionally, if an Option may be settled by issuing net Shares (i.e.,
withholding a number of Shares equal to the exercise price), the full number of
shares of the Company’s common stock covered by the Option shall be counted
against the number of Shares available for Awards, not the net Shares issued in
satisfaction of an Option. If any Award (a) expires or is terminated,
surrendered or canceled without having been fully exercised or is forfeited in
whole or in part, or (b) results in any Shares not being issued (including as a
result of any Award that was settleable either in cash or in stock actually
being settled in cash), the unissued Shares covered by such Award shall again be
available for the grant of Awards; provided, however, in the case of Incentive
Stock Options, the foregoing shall be subject to any limitations under the Code.
The following Shares shall not be added back to the number of Shares available
for the future grant of Awards: (i) shares of the Company’s common stock
tendered to the Company by a Participant to purchase shares of the Company’s
common stock upon the exercise of an Award; and (ii) shares of the Company’s
common stock repurchased by the Company on the open market using the proceeds
from the exercise of an Award. Subject to the foregoing, the Committee shall
determine the appropriate methodology for calculating the number of Shares
issued pursuant to the Plan.

The maximum number of Shares which may be issued under Incentive Stock Options
granted under the Plan is 5,000,000.

The following rules shall apply to grants of Awards under the Plan:

 

  (a) Stock Options: The maximum aggregate number of Shares that may be granted
in the form of Stock Options, pursuant to any Award granted in any one fiscal
year to any one Participant shall be 1,000,000.

 

  (b) SARs: The maximum aggregate number of Shares that may be granted in the
form of Stock Appreciation Rights, pursuant to any Award granted in any one
fiscal year to any one Participant shall be 1,000,000.

 

  (c) Restricted Stock/Stock Awards: The maximum aggregate grant of Shares with
respect to Awards of Restricted Stock or Stock Awards granted in any one fiscal
year to any one Participant shall be 1,000,000.

 

  (d) Restricted Stock Units, Performance Shares, Performance Units and
Cash-Based Awards: The maximum aggregate grant with respect to Awards of
Performance Shares or Restricted Stock Units made in any one fiscal year to any
one Participant shall be equal to 1,000,000 Shares; and the maximum aggregate
amount awarded with respect to Cash-Based Awards or Performance Units to any one
Participant in any one fiscal year may not exceed $10,000,000.

4.2 Adjustments in Authorized Shares. Upon a change in corporate capitalization,
such as a stock split, stock dividend, or a corporate transaction, such as any
merger, consolidation, combination, exchange of shares or the like, separation,
including a spin-off,

 

8



--------------------------------------------------------------------------------

or other distribution of stock or property of the Company, extraordinary cash
dividend, any reorganization (whether or not such reorganization comes within
the definition of such term in Code Section 368) or any partial or complete
liquidation of the Company, the Committee shall make an appropriate adjustment
in the number and class of Shares that may be delivered under Section 4.1, in
the number and class of and/or price of Shares subject to outstanding Awards
granted under the Plan, and in the Award limits set forth in Section 4.1, as may
be determined to be equitable by the Committee, in its sole discretion, to
prevent dilution or enlargement of rights.

4.3 Adjustment of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events. The Committee may make adjustments in the terms and conditions of, and
the criteria included in, Awards in recognition of unusual or nonrecurring
events (including, without limitation, the events described in Section 4.2
hereof) affecting the Company or the financial statements of the Company or of
changes in applicable laws, regulations, or accounting principles, whenever the
Committee determines that such adjustments are appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan; provided that, with respect to Awards that are
intended to comply with the requirements of the Performance-Based Exception, no
such adjustment shall be authorized to the extent that such adjustment would be
inconsistent with the Award’s satisfaction of the Performance-Based Exception.

4.4 Adjusted and Substitute Awards.

 

  (a) Notwithstanding any terms or conditions of the Plan to the contrary,
(i) Substitute Awards may have substantially the same terms and conditions,
including without limitation provisions relating to vesting, exercise periods,
expiration, payment, forfeiture, and the consequences of termination of service,
as the awards that they replace, as determined by the Committee in its sole
discretion, and (ii) Adjusted Awards shall have terms consistent with those set
forth in the Employee Matters Agreement, which generally provide the Adjusted
Awards will have substantially the same terms and conditions, including without
limitation provisions relating to vesting, exercise periods, expiration,
payment, forfeiture, and the consequences of termination of Service, as the
awards that they replace which were granted under the Predecessor Plan.

 

  (b) The recipient or holder of a Substitute Award or an Adjusted Award shall
be an eligible Participant hereunder even if not an Employee or Director with
respect to the Company or an Affiliate.

 

  (c) In the case of a Substitute Award, the date of grant may be treated as the
effective date of the grant of such Award under the original plan under which
the award was authorized, and in the case of an Adjusted Award, the date of
grant shall be the effective date of the grant under the Predecessor Plan.

 

  (d)

The per share exercise price of an Option that is a Substitute Award or Adjusted
Award may be less than 100% of the Fair Market Value of a Share on the date of
grant, provided that such substitution or adjustment complies with applicable
laws

 

9



--------------------------------------------------------------------------------

  and regulations, including the listing requirements of the New York Stock
Exchange and Section 409A or Section 424 of the Code, as applicable. The per
share exercise price of a Freestanding SAR that is a Substitute Award or an
Adjusted Award may be less than 100% of the Fair Market Value of a Share on the
date of grant, provided that such substitution or adjustment complies with
applicable laws and regulations, including the listing requirements of the New
York Stock Exchange and Section 409A, as applicable.

 

  (e) Anything to the contrary in this Plan notwithstanding, any Shares
underlying Substitute Awards or Adjusted Awards shall not be counted against the
limits set forth in Section 4.1(a)-(d). Anything to the contrary in this Plan
notwithstanding, any Shares underlying Substitute Awards shall not be counted
against the number of Shares authorized for issuance or the maximum number of
Shares which may be issued under Incentive Stock Options, and the lapse,
expiration, termination, forfeiture or cancellation of any Substitute Award
without the issuance of Shares or payment of cash thereunder shall not result in
an increase the number of Shares available for issuance under the Plan. For the
avoidance of doubt, Adjusted Awards shall be treated as Awards generally (and
not as Substitute Awards) for purposes of the preceding sentence.

4.5 Limit on Compensation Paid to Directors. Except as indicated below, the cash
value of all Awards (equity or cash-based) granted to a single Director, solely
with respect to service as a Director, in one calendar year shall not exceed
$700,000. Such annual limit shall be measured based on the value of an Award as
of the date the Award is first granted (not the date of payment). Accordingly,
the annual limit shall not include the value of an Award in the calendar year
when it is paid or vests if such year is different from the year the Award is
granted. Notwithstanding the foregoing, if the Director is the Chairman of the
Board, such limit will be $900,000.

 

Article 5. Eligibility and Participation

5.1 Eligibility. Persons eligible to participate in this Plan include all
Employees and Directors.

5.2 Actual Participation. Subject to the provisions of the Plan, the Committee
may, from time to time, select from all eligible Employees and Directors, those
to whom Awards shall be granted and shall determine the nature and amount of
each Award.

5.3 Newly Eligible Employees. The Committee shall be entitled to make such
rules, regulations, determinations and awards as it deems appropriate in respect
of any Employee who becomes eligible to participate in the Plan after the
commencement of an award or incentive period.

5.4 Leaves of Absence. The Committee shall be entitled to make such rules,
regulations, and determinations as it deems appropriate under the Plan in
respect of any leave of absence taken by the recipient of any award. Without
limiting the generality of the foregoing, the Committee shall be entitled to
determine: (a) whether or not any such leave

 

10



--------------------------------------------------------------------------------

of absence shall constitute a termination of employment within the meaning of
the Plan; and (b) the impact, if any, of such leave of absence on awards under
the Plan theretofore made to any recipient who takes such leave of absence.
Notwithstanding the foregoing, with respect to any Section 409A Award, all
leaves of absences and determinations of terminations of employment must be
construed and interpreted consistent with the requirements of Section 409A and
the definition of “separation from service” thereunder.

 

Article 6. Stock Options

6.1 Grant of Options. Subject to the terms and provisions of the Plan, Options
may be granted to Participants in such number, and upon such terms, and at any
time and from time to time as shall be determined by the Committee.
Notwithstanding the foregoing, Incentive Stock Options may only be granted to
Employees of the Company or its Affiliates or Subsidiaries; provided that the
Affiliate or Subsidiary is a type of entity whose employees can receive such
options under Code Sections 422 and 424.

6.2 Award Agreement. Each Option grant shall be evidenced by an Award Agreement
that shall specify the Option Price, the duration of the Option, the number of
Shares to which the Option pertains, and such other provisions as the Committee
shall determine which are not inconsistent with the terms of the Plan.

6.3 Option Price. The Option Price for each grant of an Option under this Plan
shall be as determined by the Committee; provided, however, the per-share
exercise price shall not be less than 100 percent of the Fair Market Value of
the Shares on the date the Option is granted.

6.4 Duration of Options. Each Option granted to a Participant shall expire at
such time as the Committee shall determine at the time of grant; provided that
the Option must expire on or before the date that is the tenth anniversary of
the date of grant.

6.5 Exercise of Options. Options granted under this Article 6 shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall in each instance approve, which need not be the same for
each grant or for each Participant.

6.6 Payment. Options granted under this Article 6 shall be exercised by the
delivery of a written, electronic or telephonic notice of exercise to the
Company, setting forth the number of Shares with respect to which the Option is
to be exercised, accompanied by full payment for the Shares.

The Option Price upon exercise of any Option shall be payable to the Company in
full either: (a) in cash or its equivalent; or (b) by tendering previously
acquired Shares having an aggregate Fair Market Value at the time of exercise
equal to the total Option Price; or (c) by a combination of (a) and (b); or
(d) any other method approved by the Committee in its sole discretion. The
tendering of previously acquired Shares may be done through attestation. No
fractional Shares may be tendered or accepted in payment of the Option Price.

 

11



--------------------------------------------------------------------------------

Cashless exercises are permitted pursuant to Federal Reserve Board’s Regulation
T, subject to applicable securities law restrictions, or by any other means
which the Committee determines to be consistent with the Plan’s purpose and
applicable law.

Subject to any governing rules or regulations, as soon as practicable after
receipt of notification of exercise and full payment, the Company shall deliver
to the Participant, in the Participant’s name, Share certificates in an
appropriate amount based upon the number of Shares purchased under the
Option(s).

Unless otherwise determined by the Committee, all payments under all of the
methods indicated above shall be paid in United States dollars.

6.7 Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option
granted under this Article 6 as it may deem advisable, including, without
limitation, restrictions under applicable federal securities laws, under the
requirements of any stock exchange or market upon which such Shares are then
listed and/or traded, or under any blue sky or state securities laws applicable
to such Shares.

6.8 Nontransferability of Options.

 

  (a) Incentive Stock Options. No ISO granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. Further, all ISOs
granted to a Participant under the Plan shall be exercisable during his or her
lifetime only by such Participant.

 

  (b) Nonqualified Stock Options. Except as otherwise provided in a
Participant’s Award Agreement, no NQSO granted under this Article 6 may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. Further, except as
otherwise provided in a Participant’s Award Agreement, all NQSOs granted to a
Participant under this Article 6 shall be exercisable during his or her lifetime
only by such Participant or such Participant’s legal representative.

6.9 Restriction on Cash Buyouts of Underwater Options. The Company may not
purchase, cancel or buy out an underwater Option in exchange for cash without
first obtaining Shareholder approval.

 

Article 7. Stock Appreciation Rights

7.1 Grant of SARs. Subject to the terms and conditions of the Plan, SARs may be
granted to Participants at any time and from time to time as shall be determined
by the Committee. The Committee may grant Freestanding SARs, Tandem SARs, or any
combination of these forms of SARs.

Subject to the terms and conditions of the Plan, the Committee shall have
complete discretion in determining the number of SARs granted to each
Participant and, consistent with the provisions of the Plan, in determining the
terms and conditions pertaining to such SARs.

 

12



--------------------------------------------------------------------------------

The grant price of a Freestanding SAR shall not be less than the Fair Market
Value of a Share on the date of grant of the SAR. The grant price of Tandem SARs
shall equal the Option Price of the related Option.

7.2 SAR Agreement. Each SAR grant shall be evidenced by an Award Agreement that
shall specify the grant price, the term of the SAR, and such other provisions as
the Committee shall determine.

7.3 Term of SARs. The term of an SAR granted under the Plan shall be determined
by the Committee, in its sole discretion; provided that the SAR must expire on
or before the date that is the tenth anniversary of the date of grant.

7.4 Exercise of Freestanding SARs. Freestanding SARs may be exercised upon
whatever terms and conditions the Committee, in its sole discretion, imposes
upon them.

7.5 Exercise of Tandem SARs. Tandem SARs may be exercised for all or part of the
Shares subject to the related Option upon the surrender of the right to exercise
the equivalent portion of the related Option. A Tandem SAR may be exercised only
with respect to the Shares for which its related Option is then exercisable.

7.6 Payment of SAR Amount. Upon exercise of an SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:

 

  (a) The excess of the Fair Market Value of a Share on the date of exercise
over the grant price; by

 

  (b) The number of Shares with respect to which the SAR is exercised.

In the sole discretion of the Committee, the payment upon SAR exercise may be in
cash, in Shares of equivalent value, in some combination thereof, or in any
other manner approved by the Committee. The Committee’s determination regarding
the form of SAR payout shall be set forth in the Award Agreement pertaining to
the grant of the SAR.

7.7 Nontransferability of SARs. Except as otherwise provided in a Participant’s
Award Agreement, no SAR granted under the Plan may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution. Further, except as otherwise provided
in a Participant’s Award Agreement, all SARs granted to a Participant under the
Plan shall be exercisable during his or her lifetime only by such Participant or
such Participant’s legal representative.

7.8 Restriction on Cash Buyouts of Underwater SARs. The Company may not
purchase, cancel or buy out an underwater SAR in exchange for cash without first
obtaining Shareholder approval.

 

13



--------------------------------------------------------------------------------

Article 8. Restricted Stock/Stock Awards

8.1 Grant of Restricted Stock. Subject to the terms and provisions of the Plan,
the Committee, at any time and from time to time, may grant Shares of Restricted
Stock to Participants in such amounts, as the Committee shall determine.

8.2 Restricted Stock Agreement. Each Restricted Stock grant shall be evidenced
by a Restricted Stock Award Agreement that shall specify the Period(s) of
Restriction, the number of Shares of Restricted Stock granted, and such other
provisions as the Committee shall determine.

8.3 Transferability. The Shares of Restricted Stock granted herein may not be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated
until the end of the applicable Period of Restriction established by the
Committee and specified in the Restricted Stock Award Agreement, or upon earlier
satisfaction of any other conditions, as specified by the Committee in its sole
discretion and set forth in the Restricted Stock Award Agreement. All rights
with respect to the Restricted Stock granted to a Participant under the Plan
shall be available during his or her lifetime only to such Participant or such
Participant’s legal representative.

8.4 Other Restrictions. The Committee shall impose such other conditions and/or
restrictions on any Shares of Restricted Stock granted pursuant to the Plan as
it may deem advisable including, without limitation, a requirement that
Participants pay a stipulated purchase price for each Share of Restricted Stock,
restrictions based upon the achievement of specific performance goals,
time-based restrictions on vesting following the attainment of the performance
goals, time-based restrictions, and/or restrictions under applicable federal or
state securities laws.

To the extent deemed appropriate by the Committee, the Company may retain the
certificates representing Shares of Restricted Stock in the Company’s possession
until such time as all conditions and/or restrictions applicable to such Shares
have been satisfied.

Except as otherwise provided in the Award Agreement, Shares of Restricted Stock
covered by each Restricted Stock grant made under the Plan shall become freely
transferable by the Participant after the last day of the applicable Period of
Restriction.

8.5 Voting Rights. If the Committee so determines, Participants holding Shares
of Restricted Stock granted hereunder may be granted the right to exercise full
voting rights with respect to those Shares during the Period of Restriction.

8.6 Dividends. During the Period of Restriction, Participants holding Shares of
Restricted Stock granted hereunder may, if the Committee so determines, be
credited with dividends paid with respect to the underlying Shares while they
are so held; provided that, any dividends with respect to the Restricted Stock
shall not be paid to the Participant until the Shares of Restricted Stock to
which the dividends relate vest. If any Shares of Restricted Stock are
forfeited, the Participant shall have no right to the dividends related to the
forfeited Shares.

 

14



--------------------------------------------------------------------------------

8.7 Stock Award. The Committee may grant and award Shares to a Participant that
are not subject to Periods of Restrictions and which may be subject to such
conditions or provisions as the Committee determines.

 

Article 9. Restricted Stock Units, Performance Units, Performance Shares, and
Cash-Based Awards

9.1 Grant of Restricted Stock Units, Performance Units, Performance Shares and
Cash-Based Awards. Subject to the terms of the Plan, Restricted Stock Units,
Performance Shares, Performance Units, and/or Cash-Based Awards may be granted
to Participants in such amounts and upon such terms, and at any time and from
time to time, as shall be determined by the Committee.

9.2 Award Agreement. At the Committee’s discretion, each grant of Restricted
Stock Units, Performance Shares, Performance Units and Cash-Based Awards may be
evidenced by an Award Agreement that shall specify the initial value, the
duration of the Award, the performance measures and/or service requirements, if
any, applicable to the Award, and such other provisions as the Committee shall
determine which are not inconsistent with the terms of the Plan.

9.3 Value of Performance Units/Shares and Cash-Based Awards. Each Performance
Unit shall have an initial value that is established by the Committee at the
time of grant. Each Restricted Stock Unit and Performance Share shall have an
initial value equal to the Fair Market Value of a Share on the date of grant.
Each Cash-Based Award shall have a value as may be determined by the Committee.
The Committee shall set performance goals and/or service requirements in its
discretion which, depending on the extent to which they are met, will determine
the number and/or value of Restricted Stock Units, Performance Units,
Performance Shares and Cash-Based Awards that will be paid out to the
Participant. Generally, a Participant’s right to receive amounts under a
Restricted Stock Unit award shall be based on the Participant’s satisfaction of
a service requirement and such other terms and conditions that the Committee may
specify. Generally, a Participant’s right to receive amounts under a Performance
Unit, Performance Share or Cash-Based Award shall be based on the satisfaction
of a performance requirement and such other terms and conditions that the
Committee may specify. The Committee has full discretionary authority to
establish performance goals and/or service requirements, and a performance goal
may include a service requirement. For purposes of this Article 9, the time
period during which the performance goals and/or service requirements must be
met shall be called a “Performance Period.”

9.4 Earning of Restricted Stock Units, Performance Units, Performance Shares and
Cash-Based Awards. Subject to the terms of this Plan and the Award Agreement (if
any), after the applicable Performance Period has ended, the holder of
Restricted Stock Units, Performance Units, Performance Shares or Cash-Based
Awards shall be entitled to receive payout on the number and value of Restricted
Stock Units, Performance Units, Performance Shares or Cash-Based Awards earned
by the Participant over the Performance Period, to be determined as a function
of the extent to which the corresponding performance goals and/or service
requirements have been achieved. Unless otherwise

 

15



--------------------------------------------------------------------------------

determined by the Committee, notwithstanding any other provision of the Plan,
payment of Cash-Based Awards shall only be made for those Participants who are
Directors or in the employ of the Company at the end of the Performance Period
or, if none has been specified, the end of the applicable award year.

9.5 Form and Timing of Payment of Restricted Stock Units, Performance Units,
Performance Shares and Cash-Based Awards. Payment of earned Restricted Stock
Units, Performance Units, Performance Shares and Cash-Based Awards shall be as
determined by the Committee and, if applicable, as evidenced in the related
Award Agreement. Subject to the terms of the Plan, the Committee, in its sole
discretion, may pay earned Restricted Stock Units, Performance Units,
Performance Shares and Cash-Based Awards in the form of cash or in Shares (or in
a combination thereof) that have an aggregate Fair Market Value equal to the
value of the earned Restricted Stock Units, Performance Units, Performance
Shares and Cash-Based Awards at the close of the applicable Performance Period.
Such Shares may be granted subject to any restrictions deemed appropriate by the
Committee. No fractional shares will be issued. The determination of the
Committee with respect to the form of payout of such Awards shall be set forth
in the Award Agreement pertaining to the grant of the Award.

Unless otherwise provided by the Committee, Participants holding Restricted
Stock Units, Performance Units, or Performance Shares may be entitled to receive
dividends or dividend units with respect to dividends declared on Shares
underlying such Awards; provided that, any dividends or dividend units with
respect to the Restricted Stock Units, Performance Units, or Performance Shares
shall not be paid to the Participant until the Restricted Stock Units,
Performance Units, or Performance Shares to which the dividends relate vest. If
any Restricted Stock Units, Performance Units, or Performance Shares are
forfeited, the Participant shall have no right to the dividends or dividend
units related to the forfeited Awards.

9.6 Nontransferability. Except as otherwise provided in a Participant’s Award
Agreement, Restricted Stock Units, Performance Units, Performance Shares and
Cash-Based Awards may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution. Further, except as otherwise provided in a Participant’s Award
Agreement, a Participant’s rights under such Awards shall be exercisable during
the Participant’s lifetime only by such Participant or such Participant’s legal
representative.

 

Article 10. Performance Measures

Unless and until the Committee proposes for shareholder vote and shareholders
approve a change in the general performance measures set forth in this Article
10, the attainment of which may determine the degree of payout and/or vesting
with respect to Awards to Covered Employees that are designed to qualify for the
Performance-Based Exception, the performance measure(s) to be used for purposes
of such grants shall be chosen from among:

 

  (a) Earnings per share (basic or diluted);

 

16



--------------------------------------------------------------------------------

  (b) Income before income taxes;

 

  (c) Income from continuing operations;

 

  (d) Net income or net income attributable to the Company;

 

  (e) Operating income;

 

  (f) Cash flow from operating activities, operating cash flow (defined as
operating income plus non-cash charges for depreciation, amortization and
impairment of operating assets) or free cash flow;

 

  (g) EBITDA, or net income attributable to the Company, before interest, taxes,
depreciation/amortization;

 

  (h) Return measures (including, but not limited to, return on assets, equity,
capital or investment);

 

  (i) Cash flow return on investments, which equals net cash flows divided by
owner’s equity;

 

  (j) Internal rate of return or increase in net present value;

 

  (k) Dividend payments;

 

  (l) Gross revenues;

 

  (m) Gross margins;

 

  (n) Operating measures such as trends in digital metrics and advertising
measures;

 

  (o) Internal measures such as achieving a diverse workforce;

 

  (p) Share price (including, but not limited to, growth measures and total
shareholder return) and market value;

 

  (q) Debt (including, but not limited to, measures such as debt (book value or
face value) outstanding and debt to earnings before interest, taxes,
depreciation and amortization);

 

  (r) Market share;

 

  (s) Expense management; and

 

  (t) Any of the above measures compared to peer or other companies.

Performance measures may be set either at the consolidated level, segment level,
division level, group level, or the business unit level. Additionally,
performance measures may be measured either annually or cumulatively over a
period of years or other periods, on an absolute basis or relative to
pre-established targets, to a previous year’s results or to a designated
comparison group, in each case as specified by the Committee.

 

17



--------------------------------------------------------------------------------

Unless the Committee specifies otherwise at the time the performance goals are
established (and the Committee may at such time decide to limit the “ Adjustment
Items” for which it will make adjustments, or decide to not make adjustments for
any “Adjustment Items”), the Committee shall adjust a performance goal
established under a performance measure set forth above to take into account the
effects of “Adjustment Items.” “Adjustment Items” means (1) items presented as
“unusual or infrequent items” (or other comparable terms) on the Company’s
audited financial statements, (2) unusual, special or nonrecurring charges,
costs, credits or items of gain or loss (including, without limitation, an
unbudgeted material expense incurred by or at the direction of the Board of
Directors or a committee of the Board or a material litigation, claim, judgment
or settlement), (3) changes in tax or accounting laws or rules or changes in
other laws or regulatory rules affecting reported results; (4) expenses related
to the Spin-off; (5) reorganization and restructuring costs; (6) costs arising
from or related to mergers, acquisitions, divestitures, dispositions, spin-offs
or significant actual or potential transactions (including, without limitation,
a corporate merger, consolidation, acquisition of property or stock,
reorganization, restructuring charge, or joint venture), in each case regardless
whether such transactions have been consummated, and related transition and
integration costs, such as retention bonuses and acquisition-related milestone
payments to acquired employees, in addition to consulting, compensation and
other incremental costs associated with integration projects; (7) litigation and
dispute settlement charges and expenses; (8) asset write-downs, including
impairment of goodwill and intangible assets; (9) discontinued operations and
other exit costs; (10) expenses or charges related to any equity offering,
investment, indebtedness or restricted payment or any modification to any
instrument of indebtedness, in each case regardless whether such transaction has
been consummated; (11) deferred financing costs written off and premiums paid in
connection with any early extinguishment of debt, including hedging obligations
or other derivative instruments; (12) non-cash stock based compensation and
revenue amortization; (13) cash proceeds of business interruption insurance
and/or (14) cash expenses/charges to the extent fully indemnified by a third
party or covered by insurance, each of which are identified in the quarterly
and/or annual audited financial statements and notes thereto or in the
“management’s discussion and analysis” of the financial statements in a period
report filed with the Securities and Exchange Commission under the Exchange Act.
The Committee shall make such adjustments to the performance goals as shall be
equitable and appropriate in order to make the goal, as nearly as practicable,
equivalent to the goal immediately prior to such transaction or event.

 

Article 11. Beneficiary Designation

The Committee may permit Participants under the Plan to name, from time to time,
any beneficiary or beneficiaries (who may be named contingently or successively)
to whom any benefit under the Plan is to be paid in case of his or her death
before he or she receives any or all of such benefit. Each such designation
shall revoke all prior designations by the same Participant, shall be in a form
prescribed by the Company, and will be effective only when filed by the
Participant in writing with the Company during the Participant’s lifetime. If a
beneficiary designation has not been made, or the beneficiary was not properly
designated (in the sole discretion of the Committee), has died or cannot be
found, all payments after death shall be paid to the Participant’s estate. In
case of disputes over the proper beneficiary, the Company reserves the right to
make any or all payments to the Participant’s estate.

 

18



--------------------------------------------------------------------------------

Article 12. Deferrals

Subject to the requirements of Section 409A, the Committee may permit or require
a Participant to defer such Participant’s receipt of the payment of cash or the
delivery of Shares that would otherwise be due to such Participant by virtue of
the lapse or waiver of restrictions with respect to Restricted Stock, payment of
a Stock Award or the satisfaction of any requirements or goals with respect to
Restricted Stock Units, Performance Units/Shares and Cash-Based Awards. If any
such deferral election is required or permitted, the Committee shall, in its
sole discretion, establish rules and procedures for such payment deferrals
provided that such rules must comply with the requirements of Section 409A.

 

Article 13. Rights of Employees/Directors

13.1 Employment. Nothing in the Plan shall confer upon any Participant any right
to continue in the Company’s employ, or as a Director, or interfere with or
limit in any way the right of the Company to terminate any Participant’s
employment or directorship at any time.

13.2 Participation. No Employee or Director shall have the right to be selected
to receive an Award under this Plan, or, having been so selected, to be selected
to receive a future Award.

13.3 Rights as a Stockholder. Except as provided in Sections 8.5, 8.6 and 9.5, a
Participant shall have none of the rights of a shareholder with respect to
shares of Common Stock covered by any Award until the Participant becomes the
record holder of such shares.

 

Article 14. Termination of Employment/Directorship

Each Participant’s Award Agreement shall set forth the extent to which the
Participant shall have the right to such Participant’s outstanding Award(s)
following termination of the Participant’s employment or directorship with the
Company. Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the Award Agreements entered into with each
Participant, need not be uniform among all Awards issued pursuant to the Plan,
and may reflect distinctions based on the reasons for termination.

 

Article 15. Change in Control

15.1 Treatment of Outstanding Awards Other than Cash-Based Awards. In the event
of a Change in Control, unless otherwise specifically prohibited under
applicable laws, or by the rules and regulations of any governing governmental
agencies or national securities exchanges, or unless the Committee specifies
otherwise in the Award Agreement:

 

  (a)

Awards to Employees will fully vest if: (i) the Awards are not continued or
assumed (e.g., the Awards are not equitably converted or substituted for awards
of

 

19



--------------------------------------------------------------------------------

  a successor entity) in connection with the Change in Control; or (ii) the
Employee has a qualifying termination of employment (as defined in the Award
Agreement) within two years following the date of the Change in Control.
Additionally, in the event that the Awards are not so continued or assumed in
connection with the Change in Control or in the event of a qualifying
termination of employment (as defined in the Award Agreement) within two years
following the date of the Change in Control, then upon such Change in Control or
such qualifying termination (as the case may be):

 

  (i) Any and all Options and SARs granted hereunder shall become fully
exercisable during their remaining term; and

 

  (ii) Any restriction periods and restrictions imposed on Restricted Stock that
are not performance-based shall lapse; and

 

  (iii) The target payout opportunities attainable under all outstanding Awards
of performance-based Restricted Stock, Performance Units and Performance Shares
shall be deemed to have been fully earned for the entire Performance Period
(s) as of the effective date of the Change in Control or such qualifying
termination. The vesting of all such Awards denominated in Shares shall be
accelerated as of the effective date of the Change in Control or such qualifying
termination and shall be paid out to Participants within thirty (30) days
following the effective date of the Change in Control or such qualifying
termination based upon an assumed achievement of all relevant target performance
goals (such payment shall be in full satisfaction of the Award). Such Awards
denominated in cash shall be paid to Participants in cash within thirty
(30) days following the effective date of the Change in Control or such
qualifying termination based on an assumed achievement of all relevant target
performance goals (such payment shall be in full satisfaction of the Award).
Restricted Stock Units shall be fully vested as of the effective date of the
Change in Control or such qualifying termination, and the full value of such an
Award shall be paid out to Participants within thirty (30) days following the
effective date of the Change in Control or such qualifying termination.
Notwithstanding the foregoing, in the event that the Award is not so continued
or assumed in connection with a Change in Control, the payment of a Section 409A
Award will only be accelerated if the Change in Control also constitutes a
change in ownership or effective control of the Company or a change in the
ownership of a substantial portion of the assets of the Company within the
meaning of Section 409A and will not result in additional taxes under Section
409A.

15.2 Treatment of Cash-Based Awards. In the event of a Change in Control, unless
otherwise specifically prohibited under applicable laws, or by the rules and
regulations of any governing governmental agencies or national securities
exchanges, or unless the Committee shall provide otherwise in the Award
Agreement or resolutions adopted by the Committee, Cash-Based Awards to
Employees will fully vest if: (i) the Awards are not

 

20



--------------------------------------------------------------------------------

continued or assumed (e.g., the Awards are not equitably converted or
substituted for awards of a successor entity) in connection with the Change in
Control; or (ii) the Employee has a qualifying termination of employment (as
defined in the Award Agreement) within two years following the date of the
Change in Control. In the event that the Cash-Based Awards are not so continued
or assumed or in the event of a qualifying termination of employment (as defined
in the Award Agreement) within two years following the date of the Change in
Control, the vesting of all outstanding Cash-Based Awards shall be accelerated
as of the date of such event (and, in the case of performance-based Cash-Based
Awards, based on an assumed achievement of all relevant target performance
goals), and all Cash-Based Awards shall be paid to Participants in cash within
thirty (30) days following the effective date of such event (such payment shall
be in full satisfaction of the Award). Notwithstanding the foregoing, in the
event that the Cash-Based Awards is not so continued or assumed in connection
with a Change in Control, the payment of a Cash-Based Section 409A Award will
only be accelerated if the Change in Control also constitutes a change in
ownership or effective control of the Company or a change in the ownership of a
substantial portion of the assets of the Company within the meaning of
Section 409A and will not result in additional taxes under Section 409A.

15.3 Limitation.

 

  (a) Intention of Section 15.3: The acceleration or payment of Awards could, in
certain circumstances, subject the Participant to the excise tax provided under
Section 4999 of the Code. It is the object of this Section 15.3 to enable each
Participant to retain in full the benefits of the Plan and to provide for the
maximum after-tax value to each Participant. Accordingly, the Company will
determine, before any payments are made on Awards governed by Section 15.1,
which of two alternative forms of acceleration will maximize the Participant’s
after-tax proceeds, and must notify the Participant in writing of its
determination. The first alternative is the payment in full of all Awards
governed by Section 15.1 and any other payments or benefits potentially subject
to the excise tax under Section 4999. The second alternative is the payment of
only a part of the Participant’s Awards (but taking into account any other
payments or benefits potentially subject to the excise tax under Section 4999)
so that the Participant receives the largest payment and benefits possible
without causing an excise tax to be payable by the Participant under
Section 4999 of the Code. This second alternative is referred to in this Section
as “Limited Vesting”.

 

  (b) Limitation on Participant’s Rights: The Participant’s Awards shall be paid
only to the extent permitted under the alternative determined by the Company to
maximize the Participant’s after-tax proceeds, and the Participant shall have no
rights to any greater payments on his or her Awards. For purposes of this
determination, the Company shall take into account any rights or benefits the
Participant has under another plan or agreement.

 

  (c)

Determination to be Conclusive: The determination of whether Limited Vesting is
required and the application of the Limited Vesting rules shall initially be
made by the Company in its sole discretion and any such determination shall be

 

21



--------------------------------------------------------------------------------

  conclusive and binding on the Participant unless the Participant proves that
it is clearly erroneous. In the latter event, such determination shall be made
by the Company in its sole discretion.

 

  (d) Limited Vesting: Notwithstanding Section 15.1, if Limited Vesting applies
then the acceleration or payment of an Award shall not exceed the largest amount
that can be paid without causing an excise tax to be payable by the Participant
under Section 4999 of the Code. If Limited Vesting applies, awards shall not be
accelerated or paid in a manner that maximizes the Participant’s economic
position; provided that the reduction shall be made in a manner consistent with
the requirements of Section 409A, and where two economically equivalent amounts
are subject to reduction but payable at different times, such amounts shall be
reduced on a pro rata basis but not below zero. With respect to Awards,
generally this means that performance-based Awards are reduced before
non-performance, service-based Awards are reduced.

15.4 Expenses. The Company shall pay all legal fees, court costs, fees of
experts and other costs and expenses when incurred by a Participant in
connection with any actual, threatened or contemplated litigation or legal,
administrative or other proceeding involving the provisions of Section 15.3,
whether or not initiated by the Participant.

The reimbursements of such expenses and costs shall comply with the requirements
of Section 409A, which generally require (i) that the amount of expenses and
costs eligible for reimbursement during a calendar year may not affect the
expenses and costs eligible for reimbursement in any other taxable year;
(ii) the reimbursement of an eligible expense or cost is made on or before the
last day of the calendar year following the calendar year in which the expense
or cost was incurred; and (iii) the right to reimbursement is not subject to
liquidation or exchange for another benefit.

15.5 Cancelation of Award. In the case of any Option or SAR with an exercise
price that equals or exceeds the price paid for a share of Common Stock in
connection with the Change in Control, the Committee may cancel the Option or
SAR without the payment of consideration therefor.

15.6 Termination, Amendment, and Modifications of Change-in-Control Provisions.
Notwithstanding any other provision of this Plan or any Award Agreement
provision, the provisions of this Article 15 may not be terminated, amended, or
modified on or after the date of a Change in Control to affect adversely any
Award theretofore granted under the Plan and any rights or benefits provided to
a Participant this Article 15 without the prior written consent of the
Participant with respect to said Participant’s outstanding Awards; provided,
however, the Committee may terminate, amend, or modify this Article 15 at any
time and from time to time prior to the date of a Change in Control.

 

22



--------------------------------------------------------------------------------

Article 16. Amendment, Modification, Termination and Tax Compliance.

16.1 Amendment, Modification, and Termination. Subject to the terms of the Plan,
the Committee or the Board may at any time and from time to time, alter, amend,
suspend, or terminate the Plan in whole or in part.

16.2 Awards Previously Granted. Notwithstanding any other provision of the Plan
to the contrary, no termination, amendment, or modification of the Plan shall
adversely affect in any material way any Award previously granted under the
Plan, without the written consent of the Participant holding such Award;
provided that no consent is required for any amendment the Committee deems
necessary or appropriate to comply with applicable legal or tax requirements.

16.3 Shareholder Approval Required for Certain Amendments. Shareholder approval
will be required for any amendment of the Plan that does any of the following:
(a) permits the grant of any Option with an Option Price less than the Fair
Market Value of the Shares on the date of grant; (b) reduces the Option Price of
an outstanding Option, either by lowering the Option Price or by canceling an
outstanding Option and granting a replacement Option with a lower exercise
price; (c) permits the grant of any SAR with a grant price that is less than the
Fair Market Value of the Shares on the date of grant; or (d) reduces the grant
price of an outstanding SAR, either by lowering the grant price or by canceling
an outstanding SAR and granting a replacement SAR with a lower exercise price.

16.4 Compliance with Code Section 162(m). At all times when Code Section 162(m)
is applicable, if and to the extent the Committee so determines, Awards granted
under this Plan to Employees who are or could reasonably become Covered
Employees as determined by the Committee shall comply with the requirements of
the Performance-Based Exception. Generally, this requires that the amount paid
under such an Award be determined based on the attainment of written, objective
performance goals approved by the Committee for a performance period established
by the Committee (i) while the outcome for that performance period is
substantially uncertain and (ii) no more than 90 days after the commencement of
the performance period to which the performance goal relates or, if less, the
number of days which is equal to 25 percent of the relevant performance
period. The Committee shall determine whether, with respect to a performance
period, the applicable performance goals have been met with respect to a given
Participant and, if they have, shall so certify and ascertain the amount of the
applicable Award. No amount will be paid for such performance period until such
certification is made by the Committee. The amount actually paid to a given
Participant may be less than (but not more than) the amount determined under the
applicable performance formula, at the discretion of the Committee.

16.5 Compliance with Section 409A. It is intended that Awards under this Plan
are either exempt from Section 409A or are structured to comply with the
requirements of Section 409A. The Plan shall be administered and interpreted in
accordance with that intent. By way of example, the following rules shall apply:

 

23



--------------------------------------------------------------------------------

  •   Any provision of the Plan that would conflict with the requirements of a
Section 409A Award shall not apply to a Section 409A Award.

 

  •   Any adjustment or modification to an Award shall be made in compliance
with Section 409A (e.g., any adjustment to an Option or SAR under Section 4.2
shall be made in accordance with the requirements of Section 409A).

 

  •   For Section 409A Awards, all rights to amend, terminate or modify the Plan
or any Award are subject to the requirements and limitations of Section 409A.

 

  •   For Section 409A Awards, any payment or distribution that is triggered
upon termination or cessation of employment or a comparable event shall be
interpreted consistent with the definition of “separation from service” within
the meaning of Treasury Regulation Section 1.409A-1(h).

 

  •   With respect to amounts payable under a Section 409A Award, in the event
that a Participant is a “specified employee” as defined in Section 409A, any
amount that is payable in connection with the Participant’s separation from
service shall not be paid prior to the date which is six months after the date
the Participant separates from service (or, if earlier, the date the Participant
dies). A Participant who is subject to the restriction described in the previous
sentence shall be paid on the first day of the seventh month after the
Participant’s separation from service an amount equal to the benefit that the
Participant would have received during such six month period absent the
restriction.

While the Company intends for Awards to either be exempt from or in compliance
with Section 409A, neither the Company nor the Committee shall be liable to any
person for the tax consequences of any failure to comply with the requirements
of Section 409A or any other tax consequences relating to Awards under this
Plan.

 

Article 17. Withholding

The Company shall have the power and the right to deduct or withhold, or require
a Participant to remit to the Company, an amount sufficient to satisfy Federal,
state, and local taxes, domestic or foreign, required by law or regulation to be
withheld with respect to any taxable event arising as a result of this Plan;
provided that the amount that is withheld, or may be withheld at the
Participant’s discretion with the Company’s consent, cannot exceed the amount of
the taxes owed by the Participant using the maximum statutory tax rate in the
Participant’s applicable jurisdiction(s). The Participant may satisfy, totally
or in part, his obligations pursuant to this Article by electing to have Shares
withheld, to redeliver Shares acquired under an Award, or to deliver previously
owned Shares, provided that the election is made in writing on or prior to
(i) the date of exercise, in the case of Options and SAR’s (ii) the date of
payment, in respect of Stock Awards, Restricted Stock Units, Performance Units,
Performance Shares, or Cash-Based Awards, and (iii) the expiration of the Period
of Restriction, in respect of Restricted Stock. Any election made under this
Article shall be irrevocable by the Participant and may be disapproved by the
Committee at any time in its sole discretion.

 

24



--------------------------------------------------------------------------------

Article 18. Successors

All obligations of the Company under the Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the
business, stock and/or assets of the Company.

 

Article 19. General Provisions

19.1 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

19.2 Severability. If any provision of the Plan shall be held illegal or invalid
for any reason, the illegality or invalidity shall not affect the remaining
parts of the Plan, and the Plan shall be construed and enforced as if the
illegal or invalid provision had not been included.

19.3 Requirements of Law. The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

19.4 Securities Law Compliance. With respect to Insiders, transactions under
this Plan are intended to comply with all applicable conditions of Rule 16b-3 or
its successors under the Exchange Act, unless determined otherwise by the Board.
To the extent any provision of the Plan or action by the Committee fails to so
comply, it shall be deemed null and void, to the extent permitted by law and
deemed advisable by the Board.

19.5 Listing. The Company may use reasonable endeavors to register Shares
allotted pursuant to the exercise of an Option with the United States Securities
and Exchange Commission or to effect compliance with the registration,
qualification, and listing requirements of any national securities laws, stock
exchange, or automated quotation system.

19.6 Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.

19.7 No Additional Rights. Neither the Award nor any benefits arising under this
Plan shall constitute part of an employment contract between the Participant and
the Company or any Subsidiary or Affiliate, and accordingly, subject to
Section 16.2, this Plan and the benefits hereunder may be terminated at any time
in the sole and exclusive discretion of the Committee without giving rise to
liability on the part of the Company or any Affiliate for severance payments.

 

25



--------------------------------------------------------------------------------

19.8 Employees Based Outside of the United States. Notwithstanding any provision
of the Plan to the contrary, to comply with provisions of laws in other
countries in which the Company, its Affiliates, and its Subsidiaries operate or
have Employees, the Committee, in its sole discretion, shall have the power and
authority to:

 

  (a) Determine which Affiliates and Subsidiaries will be covered by the Plan or
relevant subplans;

 

  (b) Determine which Employees employed outside the United States are eligible
to become Participants in the Plan;

 

  (c) Modify the terms and conditions of any Award granted to Participants who
are employed outside the United States;

 

  (d) Establish subplans, modified exercise procedures, and other terms and
procedures to the extent such actions may be necessary, advisable or convenient,
or to the extent appropriate to provide maximum flexibility for the
Participant’s financial planning. Any subplans and modifications to the Plan
terms or procedures established under this Section 19.8 by the Committee shall
be filed with the Plan document as Appendices; and

 

  (e) Take any action, before or after an Award is made, which the Committee
deems advisable to obtain, comply with, or otherwise reflect any necessary
governmental regulatory procedures, exemptions or approvals, as they may affect
this Plan, any subplan, or any Participant.

19.9 Uncertificated Shares. To the extent that the Plan provides for issuance of
certificates to reflect the transfer of Shares, the transfer of such Shares may
be effected on a noncertificated basis, to the extent not prohibited by
applicable law or the rules of any stock exchange.

19.10 Clawback. Notwithstanding any other provisions in this Plan, any Award
which is subject to recovery under any law, government regulation or stock
exchange listing requirement, will be subject to such deductions and clawback as
may be required to be made pursuant to such law, government regulation or stock
exchange listing requirement (or any policy adopted by the Company pursuant to
any such law, government regulation or stock exchange listing requirement).

19.11 Governing Law. The Plan and each Award Agreement shall be governed by the
laws of the State of Delaware, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of the Plan
to the substantive law of another jurisdiction. Unless otherwise provided in the
Award Agreement, recipients of an Award under the Plan are deemed to submit to
the exclusive jurisdiction and venue of the federal or state courts located in
Chicago, Illinois, to resolve any and all issues that may arise out of or relate
to the Plan or any related Award Agreement.

 

26



--------------------------------------------------------------------------------

Dated:

 

   

       